VOTO DISIDENTE DEL JUEZ DE APELACIONES
SR. MIRANDA DE HOSTOS
98 DTA 208
San Juan, Puerto Rico, a 17 de agosto de 1998
Disiento. La controversia a dilucidar conforme lo reconoce la mayoría se limita a si los herederos del Fiscal Auxiliar del Tribunal Superior, Gilberto Alvarez Crespo, (Q.E.P.D.) tienen derecho al pago de la suma acumulada por éste en concepto de licencia por enfermedad.
Concluimos, contrario al voto mayoritario, que no tienen derecho a dicho pago, por los siguientes fundamentos.
Principio de Interpretación de las Leyes
Nuestro ordenamiento legal dispone como principio general que, "[cjuando una ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo.pretexto de cumplir su espíritu." Art. 14, Código Civil; 31 L.P.R.A. sec. 14.
Bajo dicho axioma, el Tribunal Supremo ha reconocido que la rama judicial no puede suplir la acción del poder legislativo o imponer condiciones que la ley no tiene. Ríos Colón v. F.S.E., opinión de 11 de octubre de 1995, 95 J.T.S. 133, pág. 140.
El poder judicial es un intérprete de la ley, no su creador; ante un lenguaje inequívoco se requiere la aplicación de la voluntad legislativa. Clínica Juliá v. Secretario de Hacienda, 76 D.P.R. 509, 521 (1954).
Aunque las leyes relacionadas con beneficios para los empleados, en circunstancias en que no sean claras o sean ambiguas, deben interpretarse liberalmente a favor de éstos, la rama judicial no está autorizada a "[sjubvertir el diseño básico del estatuto ampliando beneficios a áreas y situaciones no contempladas originalmente; máxime desconociendo el impacto económico que conllevaría...". Dentro de nuestro sistema de separación de poderes, le compete a la Asamblea Legislativa, el considerar el impacto social y económico y determinar la política pública correspondiente. Torres García v. F.S.E., 111 D.P.R. 474, 469 (1981); David Noriega Rodríguez v. Rafael Hernández Colón, opinión de 18 de marzo de 1994, 94 J.T.S. 35, pág. 11638.
Cónsono a tales principios de hermenéutica, analicemos la disposición aplicable a esta controversia, el Art. 2 de la Ley Núm. 125 de 10 de junio de 1967, según enmendada; 3 L.P.R.A. see. 703(a), que prescribe:

"Si la separación del servicio fuere motivado por la muerte del funcionario o empleado, se les pagará a sus beneficiarios la suma que hubiere correspondido a éste, por razón de la licencia de vacaciones no utilizada, conforme se dispone en esta sección."

De la lectura de la mencionada disposición podemos concluir, -al igual que la mayoría en su sentencia- que se trata de un texto claro, que no presenta ambigüedad alguna, en la cual el legislador *493autorizó en caso de muerte, el pago a los beneficiarios por razón de licencia de vacaciones no utilizada.
Ante tales circunstancias, el concluir que debe analizarse la intención de la ley para determinar si el beneficio se extiende a la licencia por enfermedad, aun cuando ésta es clara, es contraria a la norma interpretativa antes mencionada. No obstante, aun analizando el historial legislativo de la ley, de éste no surge que hubiera la intención de incluir el pago acumulado de las licencias por enfermedad.
Cuando se realizó la enmienda a la Ley Núm. 125, supra, por la Ley Núm. 92 de 19 de junio de 1968, para conceder los derechos del pago de licencia de vacaciones en caso de muerte, no hubo expresión legislativa alguna ni en la Cámara ni en el Senado, de incluir el pago de licencia por enfermedad. Del tracto legislativo lo que surge es que la enmienda iba dirigida a reconocer exclusivamente tal derecho sobre las licencias de vacaciones acumuladas del funcionario al momento de su muerte, pero no sobre las licencias de enfermedad.
De otra parte, cuando se enmienda la Ley Núm. 141 de 30 de junio de 1966, mediante la Ley Núm. 40 de 13 de diciembre de 1990, a los fines de determinar los pagos de los fiscales al separarse del servicio, el legislador que conocía los alcances de la Ley Núm. 125, supra, no incluyó el pago de las licencias de enfermedad acumuladas, en caso de muerte. 3 L.P.R.A. sec. 133b-2. Esta última expresión del legislador en el 1990, es representativa, en caso de analizar la Ley Núm. 125, supra, bajo los principios de hermenéutica, de que dichos pagos no fueron incluidos por el legislador, ni había intención al respecto.
Por lo tanto, concluimos: primero, que la ley es clara y libre de ambigüedad, por lo cual no es necesario acudir al análisis sobre la intención legislativa para conocer sus propósitos:; y segundo, que aun bajo los principios de hermenéutica, la intención legislativa no sostiene que se incluyan los pagos a los beneficiarios de las licencias de enfermedad acumuladas en caso de muerte.
II
Interpretaciones de Otras Leyes y de Dictámenes Administrativos
En relación al análisis de hermenéutica de la mayoría, con otras disposiciones similares, in pari materia o complementarias, es necesario expresar que este sólo procede si la ley es ambigua o tiene lagunas que deben ser subsanadas. Art. 18, Código Civil; 31 L.P.R.A. sec. 18; Asoc. de Doctores v. Dra. Ivette Morales, opinión de 1ro. de febrero de 1993, 93 J.T.S. 12, pág. 10341; Beauchamp v. Holsum Bakers ofP. R., 116 D.P.R. 522, 526-527 (1985). Veamos.
■A*
El análisis de la mayoría discutiendo de una parte el Art. 12.020 de la Ley de Municipios Autónomos, Ley Núm. 81 de 30 de agosto de 1991, 21 L.P.R.A. see. 4570, la cual expresa categóricamente que los herederos de los empleados municipales tienen derecho al pago de licencias de enfermedad acumulda en caso de muerte; y la Ley Núm. 156 de 20 de agosto de 1996, que autoriza el pago en exceso de licencia de enfermedad y vacaciones acumuladas, entendemos respetuosamente que es contrario a la norma vigente.
Aun si concluimos que la Ley Núm. 125, supra, no es clara y requiere de tal análisis interpretativo para llenar lagunas, el resultado sería distinto, pues ambos estatutos fueron aprobados en fecha posterior, lo cual sustenta que el legislador conocía de los alcances de la Ley Núm. 125, supra, y no la enmendó para incluir tales beneficios. Además, por propia definición, la Ley Núm. 125, supra, no tiene laguna o ambigüedad que requiera el complementarla con otra disposición legal sobre una materia relacionada. La expresión inequívoca de la ley, no requiere de otros medios para su interpretación.
Por lo tanto, concluimos que no procedía el análisis realizado para sustentar el fundamento.
-B-
Respecto a que las Ordenes Ejecutivas, Boletín Administrativo, Núm. 5288-A de 22 de febrero de 1989, reconocía el tomar en cuenta al fijar la compensación final de los fiscales y de sus herederos la *494licencia por enfermedad acumuladas, basta señalar, que la concesión de tal beneficio, cuando estaba vigente, era a los funcionarios que de ordinario no acumulaban licencia de vacaciones y de enfermedad porque estaban asignados a un departamento ejecutivo bajo supervisión de un funcionario nombrado por el Gobernador, por lo cual, no puede colegirse que la intención legislativa en la esfera administrativa era la de conceder tal derecho a aquellos empleados que por no tener tales designaciones, sí acumulaban las mismas por disposición de ley.
Los principios antes discutidos también aplican al fundamento' de la mayoría, respecto a los empleados en la rama judicial a los cuales se le conceden tales derechos, expresamente por reglamento.
Concluimos, por los fundamentos esbozados, que el análisis in pari materia de la mayoría, de una ley clara, no procede y que éste se utiliza exclusivamente en caso de que ésta sea ambigua o tenga lagunas. La Ley Núm. 125, supra, no tiene tales defectos, que den lugar a recurrir a una interpretación con otras leyes complementarias.
m
Sobre los Principios de Derecho Sucesorio
Siguiendo el análisis antes pautado, entendemos que es innecesario el considerar los principios de derecho sucesorio, dado que el legislador no dispuso sobre el derecho de los herederos a los pagos acumulados de licencia de enfermedad, por lo cual los mismos no son transmisibles. De hecho, conforme lo concluyó el foro de instancia, se reconoce que la licencia por enfermedad es un derecho subordinado a dicha condición, tanto es así, que las legislaciones que citan la mayoría sustentan que su propósito es el servir de protección a los empleados en casos de problemas de salud.
No surge de dichas leyes cambio alguno sobre la política pública, por lo cual no puede concluirse que ésta ha variado, a los fines de sustentar otra posición.
IV
Sobre el Enriquecimiento Injusto y la Igual Protección de las Leyes
En cuanto al error que se señala por los apelantes, sobre la aplicación de la doctrina de enriquecimiento injusto, nos limitamos a señalar que ésta no procede cuando existe una ley y política pública que reglamenta el asunto, como en el presente caso. Plan Bienestar Salud v. Alcalde Cabo Rojo, 114 D.P.R. 697, 702 (1983).
Referente al señalamiento de la aplicabilidad de los principios constitucionales de igual protección de las leyes, por ser ésta una legislación socio-económica, se presume constitucional y le corresponde al que la impugna el demostrar que es arbitraria y no existe nexo racional e interés legítimo del Estado. En ausencia de dicha prueba de los apelantes, su validez no ha quedado impugnada. Disidente Universal de P.R. v. Dept, de Estado, opinión de 12 de junio de 1998, 98 J.T.S. 68, pág. 1010. (Casos citados).
V
Por los fundamentos antes expuestos, disiento respetuosamente del voto mayoritario, por lo cual confirmaría la sentencia apelada, por ser ésta correcta en derecho.
JOSÉ L. MIRANDA DE HOSTOS Juez de Apelaciones